EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mark Braun on 9/20/2021.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (currently amended) A distributed control system comprising:
a production network configured to perform automated control operations, the production network comprising one or more data extraction nodes and a plurality of devices in communication with the data extraction nodes, the data extraction nodes configured to collect data from the plurality of devices, the data indicating connection information associated with the plurality of devices;

a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to encode the connection information so as to define encoded connection information that indicates one or more properties associated with connections defined between respective providers and respective consumers,
wherein the screen is further configured to display the encoded connection information between respective consumers and providers,
wherein the memory storing further instructions that, when executed by the processor, cause the processor to:
responsive to a user actuation, group a set of consumers together so as to define a grouped system element, wherein the screen is further configured to display the encoded connection information between respective providers and the grouped system element.

2. The distributed control system as recited in claim 1, wherein the screen is further configured to display the encoded connection information as lines that connect providers with consumers that are associated with respective encoded connection information.

3. The distributed control system as recited in claim 2, wherein each line defines a thickness, the thickness indicating a number of connections between consumers and providers coupled together with the respective line. 



5. The distributed control system as recited in claim 2, wherein each line defines a color, the color indicating a state of a respective transfer between one or more consumers and one or more providers coupled together with the respective line.

6. The distributed control system as recited in claim 2, wherein each line defines a movement or shading gradient that defines a frequency, the frequency of the movement or color shading gradient indicating a size of a respective transfer between one or more consumers and one or more providers coupled together with the respective line.

7. The distributed control system as recited in claim 2, wherein each line defines a segmentation pattern that defines a length, the length of the segmentation pattern indicating a connection time of a respective connection between one or more consumers and one or more providers coupled together with the respective line.

8. The distributed control system as recited in claim 1, wherein the screen defines a single desktop monitor or a mobile device display.

9. (cancelled)


responsive to a user actuation, group a set of providers together so as to define a grouped system element,
wherein the screen is further configured to display the encoded connection information between respective consumers and the grouped system element.

11. The distributed control system of claim 1, wherein the plurality of interfaces each define a plurality of views, and wherein the screen is further configured:
display the plurality of views at the same time; and
responsive to a user selection in a first view of the plurality of views, change the display in a second view of the plurality of views, such that the first and second views are dependent on each other.

12. (currently amended) A method performed in a distributed control system, the method comprising:
collecting data from a plurality of devices within the distributed control system, the data indicating connection information associated with the plurality of devices;
displaying a plurality of interfaces that include the plurality of devices represented as consumers and providers;
encoding the connection information so as to define encoded connection information that indicates one or more properties associated with connections defined between respective providers and respective consumers; and
, wherein
the method further comprising:
responsive to a user actuation, grouping a set of consumers together so as to define a grouped system element; and
displaying the encoded connection information between respective providers and the grouped system element.

13. The method as recited in claim 12, the method further comprising:
displaying the encoded connection information as lines that connect providers with consumers that are associated with respective encoded connection information.

14. The method as recited in claim 13, wherein each line defines a thickness, the thickness indicating a number of connections between consumers and providers coupled together with the respective line.

15. The method as recited in claim 13, wherein each line defines a hue, the hue indicating a frequency in which one or more skills are used by a consumer coupled to the respective line.

16. The method as recited in claim 13, wherein each line defines a color, the color indicating a state of a respective transfer between one or more consumers and one or more providers coupled together with the respective line.



18. The method as recited in claim 13, wherein each line defines a segmentation pattern that defines a length, the length of the segmentation pattern indicating a connection time of a respective connection between one or more consumers and one or more providers coupled together with the respective line.

19. (cancelled)

20. The method as recited in claim 12, wherein the plurality of interfaces each define a plurality of views, the method further comprising:
displaying the plurality of views at the same time; and
responsive to a user selection in a first view of the plurality of views, changing the display in a second view of the plurality of views, such that the first and second views are dependent on each other.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 12, Pettinati et al. (US Patent 9021361) teaches a distributed control system comprising:
a production network configured to perform automated control operations, the production network comprising one or more data extraction nodes and a plurality of devices in communication with the data extraction nodes, the data extraction nodes configured to collect data from the plurality of devices, the data indicating connection information associated with the plurality of devices (col 14, line 27-30);
a screen configured to display a plurality of interfaces that include the plurality of devices represented as consumers and providers (figure 9 and 10);
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to encode the connection information so as to define encoded connection information that indicates one or more properties associated with connections defined between respective providers and respective consumers,
wherein the screen is further configured to display the encoded connection information between respective consumers and providers (figure 9 and 10; “Note: connection information is displayed upon hovering over Sankey diagram connectors”).

Hirson et al. (U.S. Publication 2011/0265698) teaches a distributed control system comprising:
a production network configured to perform automated control operations, the production network comprising one or more data extraction nodes and a plurality of devices in communication with the data extraction nodes, the data extraction nodes configured to collect 
a screen configured to display a plurality of interfaces that include the plurality of devices represented as consumers and providers;
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to encode the connection information so as to define encoded connection information that indicates one or more properties associated with connections defined between respective providers and respective consumers,
wherein the screen is further configured to display the encoded connection information between respective consumers and providers (figure 5-9; “Clarification: legends in the Sankey diagram is equivalent to connection property and which is used in draw connectors of the Sankey diagram”).

Mulchandani et al. (U.S. Publication 2017/0171235) teaches a distributed control system comprising:
a production network configured to perform automated control operations, the production network comprising one or more data extraction nodes and a plurality of devices in communication with the data extraction nodes, the data extraction nodes configured to collect data from the plurality of devices, the data indicating connection information associated with the plurality of devices;
a screen configured to display a plurality of interfaces that include the plurality of devices represented as consumers and providers;

a memory storing instructions that, when executed by the processor, cause the processor to encode the connection information so as to define encoded connection information that indicates one or more properties associated with connections defined between respective providers and respective consumers,
wherein the screen is further configured to display the encoded connection information between respective consumers and providers (figure 2, paragraph 0091)

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A distributed control system comprising:
a production network configured to perform automated control operations, the production network comprising one or more data extraction nodes and a plurality of devices in communication with the data extraction nodes, the data extraction nodes configured to collect data from the plurality of devices, the data indicating connection information associated with the plurality of devices;
a screen configured to display a plurality of interfaces that include the plurality of devices represented as consumers and providers;
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to encode the connection information so as to define encoded connection information that indicates one or more properties associated with connections defined between respective providers and respective consumers,
wherein the screen is further configured to display the encoded connection information between respective consumers and providers,
wherein the memory storing further instructions that, when executed by the processor, cause the processor to:
responsive to a user actuation, group a set of consumers together so as to define a grouped system element, wherein the screen is further configured to display the encoded connection information between respective providers and the grouped system element.
” when interpreted in combination with all other limitations of the claim as a whole.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175